Exhibit 10.1

 

AMENDMENT *

 

THIS AMENDMENT, to the Bill Payment Services Reseller Agreement dated February
28, 2001 (the “Agreement”) is made as of this 5th day of October, 2001 (the
“Effective Date”), by and between the undersigned parties, and does hereby
alter, amend, and modify the Agreement and supersedes and takes precedence over
any conflicting provisions contained in the Agreement.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

 

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment that are defined in the Agreement are used herein with the meanings
set forth in the Agreement. “CSP Services” shall mean those services described
in Exhibit A hereto. “Basic CSP Services” and “Total Bill Management” shall have
the meaning set forth in Exhibit A hereto. “CSP Performance Standards” mean
those service levels described in Exhibit B hereto.

 

2. New Services. The Bill Payment Services shall be amended to include the CSP
Services, as such services may be enhanced or amended by Metavante from time to
time. Reseller agrees to pay the fees set forth in Exhibit C hereto for the CSP
Services. The Performance Standards shall be amended to include the CSP
Performance Standards with respect to the CSP Services. On or before April 1,
2002, Metavante and Reseller shall meet to review Exhibits A, B and C including
the CSP fees and CSP Performance Standards, and the parties shall mutually agree
upon reasonable amendments to Exhibits A, B and C. The CSP fees and CSP
Performance Standards currently set forth in Exhibits B and C shall expire on
April 2, 2002, unless sooner amended by the parties pursuant to the foregoing
sentence.

 

3. Term. This Amendment shall commence on the Effective Date and end on the
fifth (5th) anniversary of the last day of the month in which the Effective Date
occurs (the “Initial Term”). This Amendment shall annually renew for additional
terms of one (1) year unless written notice of termination is provided to the
other party within ninety (90) days of the expiration of any term. In the event
that the Term of the Agreement shall expire prior to the expiration of this
Amendment, the terms of the Agreement shall survive with respect to the CSP
Services only.

 

4. Additional Terms. In addition to the terms of the Agreement, the following
terms shall apply with respect to the CSP Services only:

 

  (a)   Reseller agrees that, for so long as this Amendment shall remain in
effect, it shall not offer, market, promote, or otherwise sell or provide to
Customers receiving Metavante’s other Bill Payment Services (“Pay Anyone
Customers”) any services, other than Metavante’s CSP Services, similar to the
CSP Services; provided, however, that this obligation shall terminate in the
event that Metavante does not, within the cure period permitted under the
Agreement, cure any failure by Metavante to provide the CSP Services in
accordance with the CSP Performance Standards.

 

  (b)   Reseller and Metavante agree to mutually develop and effect a marketing
plan designed to promote Metavante’s CSP services to Pay Anyone Customers and
prospective customers for a period of 12 consecutive months commencing January
1, 2002. During this 12-month period,

--------------------------------------------------------------------------------

*   CONFIDENTIAL TREATMENT REQUESTED. Portions of this Exhibit have been omitted
based on a request for confidential treatment. These portions have been filed
separately with the Commission.

 

1



--------------------------------------------------------------------------------

       Reseller will not enter into any formal or informal marketing or
promotional agreements, alliances, or understandings with any other provider of
services similar to Metavante’s CSP services, or enter into discussions or
negotiations with any such party regarding any such arrangement. Following such
twelve (12) month period, Reseller agrees that it shall not enter into any
agreement for such an arrangement with any other party unless Reseller shall
have first negotiated in good faith with Metavante to form such an arrangement.
Reseller’s obligations under this Section (b) shall terminate in the event that
Metavante does not, within the cure period permitted under the Agreement, cure
any failure by Metavante to provide the CSP Services in accordance with the CSP
Performance Standards.

 

  (c)   Metavante understands and agrees that Section (b) above shall not
prohibit Reseller from offering a bill payment service from a provider other
than Metavante to new prospective clients, if such service is indivisibly
integrated with a consolidated electronic bill presentment service similar to
Metavante’s CSP Services.

 

  (d)   Reseller and Metavante agree to develop a supplemental promotional plan
with mutually agreed upon goals, objectives, and milestones designed to promote
Metavante’s CSP Services and increase sales of such services.

 

  (e)   Metavante shall pay to Reseller payments totaling no more than ***upon
the occurrence of certain conditions as follows:

 

  –   A payment in the amount of *** at such time that Reseller shall have
achieved either (i) *** “active” users for the Basic CSP Services; or (ii) ***
users of the Total Bill Management Services.

 

  –   A payment in the amount of *** when Reseller achieves *** “active” users
for the Basic CSP Services.

 

  –   A payment in the amount of *** in the event Metavante is unable to provide
the CSP Services to Reseller by a mutually agreed upon date.

 

  –   A payment in the amount *** in the event Metavante is unable to provide
the CSP Services to Customers by a mutually agreed upon date.

 

       Payments shall be due and payable thirty (30) days following the
occurrence of the applicable condition set forth above. Metavante shall also pay
any collection fees (including reasonable attorneys’ fees) incurred by Reseller
in collecting payment of the charges and any other amounts for which Metavante
is liable under this Agreement. If Metavante fails to pay any amounts due under
this Agreement, Metavante shall, upon demand, pay interest at the rate of 1.5%
per month (but in no event higher than the highest interest rate permitted by
law) on such delinquent amounts from their due date until the date of payment.

 

  (f)   The parties agree to issue a mutually agreed upon joint press release
upon initiation of the CSP Services for Reseller, but in no event sooner than
January 1, 2002.

 

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect. This Agreement may be executed in
several counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement.

--------------------------------------------------------------------------------

***   Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Amendment have caused it to be executed
by their duly authorized officers as of the 5th day of October, 2001.

 

Digital Insight Corporation

(“Reseller”)

     

Metavante Corporation

(“Metavante”)

By:

 

/s/ John Dorman

 

By:

 

/s/ Nancy Langer

Name:

 

John Dorman

     

Name:

 

Nancy Langer

Title:

 

Chairman & CEO

     

Title:

 

President, Electronic Payment & Presentment

APPROVED BY LEGAL FOR EXECUTION

         

APPROVED AS TO FORM BY LEGAL

TJR

           

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS

 

“Branded Website” means a website created and maintained by Metavante to be used
by the Customer for providing Services to its Users. This website will contain
the design and logos of the Customer (the Customer’s brand) and the
functionality of the CSP Services, as defined throughout this Agreement. The
website domain name shall be selected by Customer from a list of available
domain names that Metavante has registered in its name and has available for the
use of Customers or shall be provided by Customer, if Customer can adequately
secure such name and provide a certificate authorizing its use by Metavante in
connection with this Agreement.

 

“Customer Marks” means the trademarks, trade names, service marks, logos and
other identifiers used by Customer with respect to their banking or on-line
banking services.

 

“Basic CSP Services” means the web-based bill consolidation, presentment,
storage and archiving services and related customer service to be provided by
Metavante, as more fully described below, which shall interface with the Bill
Payment System to permit Users to access the Bill Payment Services.

 

“e-bill” means a bill created and presented to Metavante from an electronic
source such as a billing service provider or a switch/consolidator.

 

“e-bill Distribution” means presentment of an e-bill on a Branded Website
through an interface to a third party provider such as a Billing Service
Provider or switch/consolidator.

 

“e-bill Payment” means a consumer initiated payment of an e-bill through the
Bill Payment System.

 

“Total Bill Management” (TBM) means the Basic CSP Service plus a bill
consolidation service, where Metavante receives paper statements and e-bills and
presents them to the User electronically through image scanning services.

 

4



--------------------------------------------------------------------------------

CSP SERVICES

 

Subject to the terms and conditions of the Agreement to which this Exhibit B is
attached, Metavante will furnish to Reseller the following CSP Services:

 

Branded Package:

 

1. Integration Services

 

1.1. Metavante will perform or provide the following:

 

A. Branded Website. This site will be customized as described in Metavante’s
Customizing Guidelines for a Private Labeled Service, as previously provided to
Reseller and as may be revised from time to time. The Branded Website will
support access from the browsers listed in the Guidelines.

 

B. Access, as needed, to certain Metavante technology, as described in
Metavante’s Channel Partner Integration Applications, previously provided to
Reseller, required for Reseller to fulfill the Reseller Obligations in Exhibit
C.

 

C. Technology integration assistance as required to assist Reseller in the use
of the integration applications to be used integrate the Branded Website and
Customers’ websites.

 

2. Basic CSP Services

 

A.   Host Branded Website

 

B.   e-bill Distribution.

 

C.   e-bill Payment

 

D.   First level User support: Reseller may elect to provide first level User
support or may elect to have Metavante provide it. If Reseller elects to have
Metavante provide it then Reseller agrees to pay for this service as shown in
Exhibit B. If Reseller is providing first level support then Reseller must have
access to and training on the CSR Administrator functions for accessing
information needed to respond to Users. Metavante’ services and support to
Reseller regarding Reseller’s User service obligations will receive the same
degree of priority as similar service performed for Metavante to other
Resellers. Metavante reserves the right to set and change its User support
policies, procedures, and availability as they apply to all users of the
Metavante service that are not Users without the consent of Reseller. Metavante
will provide User Service training for not more than 10 Reseller employees as
part of the implementation and rollout of the Total Bill Management service.
Metavante will host one (1) Reseller User support representative at Metavante’
site to accelerate the learning curve for the User support representative.

 

E.   Second level User support: This is included when Metavante is providing
first level support and is required if Reseller is providing first level
support. When Reseller is providing first level support, Metavante will
interface with Reseller representatives and, when necessary, with any User
directly to solve any questions or problems that may arise related to the
Metavante Services.

 

F.   Data storage/archiving

 

G.   Data extraction of bill history

 

5



--------------------------------------------------------------------------------

H.   Metavante will provide, as needed, Reseller with access to the CSR
Administrator functionality as described in the Guidelines for Reseller’s use in
providing User support (as described in Exhibit C).

 

3. Total Bill Management:

 

The Total Bill Management Services shall consist of Basic CSP Services, plus

 

  –   Bill consolidation service, where Metavante receives paper statements and
e-bills and presents them to the User electronically, using image scanning
services to transform paper bills designated by the User into electronic
documents.

 

  –   New Member Kit: Metavante will provide to each new User a New Member
Welcome Kit in either hardcopy or electronic form as defined in the Guidelines
and priced in Exhibit C. Each kit will contain materials designed to enable a
User to easily initiate Total Bill Management.

 

  –   Billing of User: Reseller may elect to (i) provide Metavante with adequate
pricing rules to enable Metavante to generate an electronic User bill for the
applicable Customer’s service fee, or (ii) receive service fees in another
manner external to TBM. If Reseller elects to have Metavante generate the bill
using its pricing rules then Reseller agrees to pay for this service as shown in
Exhibit C.

 

6



--------------------------------------------------------------------------------

Reseller acknowledges that Metavante’s provision of the CSP Services is subject
to Reseller’s performance of the following:

 

1. Project Plan & Schedule

 

Reseller and Metavante will jointly prepare and agree to an implementation plan
and schedule for each Customer. Reseller will provide a project manager who will
have responsibility and authority to make commitments and ensure appropriate
resources are provided to the project to fulfill Reseller’s implementation
activities per the project plan.

 

2. Integration

 

A. Reseller will perform or provide the following with respect to the Customer
website and/or the Branded Website:

 

  –   Logo and related graphics files to be included in the Branded Website and
on other branded materials as described in Exhibit B, in electronic format
mutually agreed upon between the parties.

 

  –   Add a clickbutton, in a design to be mutually agreed upon between the
parties, to the page or area of the Customer website that brings Users to the
Branded Website. When login and authentication is being performed on the
Reseller’s hosted websites, the clickbutton must be situated within the secure
section of the Customer’s website, reachable by Users only after they have
passed Customer’s login or security screens and signed-up for Customer’s on-line
banking services. When User is transferred to a Metavante login page, then User
may be transferred from a non-secure area.

 

  –   Provide functionality and fully test data transactions for data being
transmitted from Reseller’s systems and Customer’s Website to Metavante. Ensure
the secure section of the Customer website supports a minimum standard of
128-bit encryption for data transferred between the Customer website and the
Branded Website, or such other higher security standard as the parties may
mutually agree upon.

 

  –   Provide Metavante with Customer’s Privacy Policy for inclusion on the
appropriate static page of the Branded Website.

 

B. Reseller/Reseller will provide the following:

 

  –   Any computer and communications hardware and related software required at
its location, including its own internet access services, for Reseller’s use in
accessing the Administrator Module of the Metavante website via the Internet in
support of its User and Customer service obligations.

 

3. Testing

 

A. Reseller will access and test each Branded Website.

 

B. Reseller will indicate when all testing has been successfully completed.

 

4. User Support – when Reseller is providing first level support:

 

A. Reseller agrees to function as the primary provider of User support, as
defined herein.

 

B. In relation to its User support obligations, Reseller:

 

  –   Agrees to provide Users the ability to contact employees or agents of
Reseller directly through voice, mail, or electronic mail.

 

  –   Agrees to handle Users’ support requests and respond directly to Users.

 

  –   Agrees to adhere to Metavante’s User support policies and procedures in
any instance where Metavante’s assistance is sought on behalf of a User.

 

  –   Agrees to assume all liability for the establishment of User payment
methods, include validation of all accounts from which payment may be made.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

CSP PERFORMANCE STANDARDS ***

--------------------------------------------------------------------------------

***   Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

8



--------------------------------------------------------------------------------

EXHIBIT C

CSP FEES AND CHARGES ***

--------------------------------------------------------------------------------

***   Omitted pursuant to a confidential treatment request and filed separately
with the Commission.

 

9